Exhibit 10.2

 

INDEPENDENT CONSULTANT AGREEMENT

 

THIS AGREEMENT is made and entered into as of December     , 2013(“Effective
Date”) by and between Pernix Group, Inc. (the “Company”) and C. Robert Campbell
(“Consultant”).

 

The term “Agreement” herein shall be understood to include this Independent
Consultant Agreement and all existing and future Exhibits approved as part of
this Agreement.

 

1.             Services

 

(a)           Services to Be Rendered.  Consultant shall furnish to the Company
various consulting and business development services (the “Services”) under the
terms outlined in this Agreement in connection with Company’s  construction,
power generation activities and broader corporate objectives. Consultant’s work
shall begin on the Effective Date of this Agreement and will continue until
terminated by the Company or Consultant, or as otherwise provided in this
Agreement. Consultant shall coordinate work requirements with the Company’s
Chief Executive Officer or such other person ( the  “ Company Representative”) 
as may be designated by the Company from time to time.

 

(b)           Standard of Care.  Consultant agrees to perform its Services with
the standard of care, skill, and diligence normally provided by a professional
person in the performance of such services in respect of work similar to that
hereunder. Consultant is hereby given notice that Company will be relying on the
accuracy, competence, and completeness of Consultant’s services hereunder to
enable the Company to fulfill its contractual commitments to Customers and/or
commitments to the Company.

 

(c)           Company Policies.  Consultant agrees that he will cooperate with,
abide by, and be subject to any and all other policies and procedures that may
be set out by the Company from time to time and provided to the Consultant.
 Consultant also agrees to follow the Company’s code of ethics, which is
attached.

 

(d)           Other Representations and Warranties.  In providing the Services,
Consultant represents and warrants that:

 

(i)                                     Consultant is knowledgeable and
experienced in this area and is fully qualified and capable of providing the
Services.

 

(ii)                                  The execution, delivery and performance of
this Agreement by the Consultant does not violate or interfere with any contract
or agreement to which he is bound, or the rights of any third-party with which
he also does business.

 

2.             Reimbursement of Certain Costs

 

The Company shall reimburse Consultant for certain reasonable expenses incurred
in connection with provisions of Services hereunder, provided however, that
reimbursement of such expenses shall be consistent with the policies established
by the Company.

 

3.             Compensation for Consulting Services

 

The Company shall pay Consultant for Services that are outside of the scope of
normal Board of Director services (“Special Services”) and, if Special Services
are rendered hereunder, shall be compensated at the rate of $2,500.00 USD per
day with a minimum of five (5) days per calendar year. In the event the
Consultant’s Special Services are required beyond a fifth calendar day per year,
the fee will be negotiated at the time such services are requested.

 

--------------------------------------------------------------------------------


 

4.             Compensation for Board of Directors Services

 

For normal Board of Directors services, beginning January 1, 2014, your cash
compensation shall be $29,000 per year plus $1,500 for serving as a member of
any sub-committee unless you are the Chairperson of the sub-committee, in which
case you will be paid an additional $5,500 per year. Board fees will be paid in
two installments per year, typically occurring in June and December (or
January of the following year if you so prefer). As the Chairman of the Audit
Committee, you will receive 13,000 stock options as a one-time stipend during
2014, and as a director, you will receive 13,000 stock options per year until
termination of this agreement. (26,000 stock options total will be awarded in
2014 and 13,000 per year thereafter until termination of this agreement.)

 

5.             Relationship of the Parties

 

(a)           Independent Contractor.  Consultant agrees to undertake
performance of this Agreement as an independent contractor.  Nothing herein
shall create a relationship of employer and employee, joint venture, or
partnership between Company on the one hand and the Consultant on the other, or
either party’s agents, employees, representatives or Affiliates, for any purpose
whatsoever.  Neither party shall have the authority to bind or obligate the
other in any manner as a result of the relationship created hereby.

 

(b)           Taxes.  The Company will not withhold any U. S. federal, state, or
other taxes with respect to the fees payable hereunder and Consultant
acknowledges that it shall file all applicable taxes for services rendered
hereunder.  Consultant agrees to hold the Company harmless from and indemnify
the Company against any and all taxes which may be imposed against the Company
arising out of this Agreement.

 

(c)           Benefits.  Consultant is not entitled to any additional benefits
or remuneration from the Company other than as set forth in Section 2 above.

 

6.             Termination

 

(a)           Term.  This Agreement is considered an “At-Will” agreement,
effective as of the Effective Date set forth above.  Further, this Agreement
also will terminate on the first anniversary of the Effective Date unless extend
or terminated before the anniversary date.

 

(b)           Termination by Company.    Company may terminate this Agreement,
without cause, at the Company’s sole discretion (“termination for convenience”)
upon 30 days’ prior written notice. Upon any such termination of this Agreement,
the Company shall pay Consultant any hourly fees and reimbursement of expenses
already earned or incurred, as the case may be, but not yet paid under this
Agreement on the date of such termination, but subject to any setoffs the
Company may have against Consultant.

 

(c)           Termination for cause.  At any time, the Company may immediately
terminate this Agreement for cause.  Upon any such termination, the Company
shall pay any daily fees and expenses according to the terms in subparagraph
(b), above. In addition, the Company may deduct or make any setoffs for costs
that the Company experiences as a result of such termination.

 

(d)           Termination by Consultant.   Consultant may terminate this
Agreement without cause at any time, with termination effective 30 days after
Consultant’s delivery to the Company of written notice of termination for
convenience. Upon such termination, the Company shall pay any hourly fees and
expenses according to the terms in subparagraph (b) above.

 

(e)           Automatic termination.  This Agreement will terminate
automatically on the following of these events: (i) the death, bankruptcy or
other insolvency of the Consultant, or (ii) the termination of activities of
either party and/or the Company.

 

--------------------------------------------------------------------------------


 

7.             Non-competition

 

In consideration for the Company providing Consultant with and access to
Confidential and Proprietary Information, during the period of performance of
Services under this Agreement and for a period of one (1) year following the
completion of Services under this Agreement, the Consultant shall not accept
employment or contracted services with any Customer(s) of the Company or any
employees or affiliates of any Customer(s) of the Company involving the
performance of any service which directly or indirectly constitutes a
continuation of this Agreement, unless otherwise agreed to in writing by the
Company.  Consultant agrees that this is a reasonable and necessary protection
for the Company and that the Company’s exercise or enforcement of its rights
under this provision does not constitute unreasonable action against the
Consultant, nor would it prevent the Consultant from obtaining comparable
gainful employment elsewhere.

 

8.             Non-disclosure of Information

 

(a)         General.  Consultant shall have access to or may become aware of
Confidential and Proprietary Information of the Company and/or their
Customer(s) as a result of engagement by the Company under this Agreement.  Such
confidential information (“Confidential Information”) includes, without
limitation, knowledge and concepts regarding the Company management, operations,
contacts, community and governmental relations, Customers (as such term is
defined below), vendors, products, services, plans, policies, prices, costs,
margins, processes and computer programs, whether obtained by Consultant from or
through the Company or developed or obtained by Consultant in connection with
the performance of its services under this Agreement.  All such Confidential
Information is the exclusive property of the Company.

 

(b)         Customers.  The term “Customer/Customers” includes existing and
potential Customer(s) of the Company for any products or services provided by
the Company or those in receipt of solicitations by the Company.

 

(c)         Non-Disclosure.  Consultant agrees that it will maintain the
confidentiality of such Confidential Information for five (5) years and abide by
and be subject to all of the rules or regulations that apply to such materials. 
At no time shall Consultant disclose any Confidential Information to any entity,
or use such information except in the performance of Company business and
Consultant’s retention under this Agreement, without the prior written consent
of the Company, unless (i) the information is, at the time of disclosure by
Consultant, then in the public domain, or (ii) is required to be reported to a
government or regulatory agency or through due process of law.

 

(d)         Insider Information. In a similar manner, the Company must comply
with certain rules and regulations of the United States Securities and Exchange
Commission.  In performing the Services, Consultant may become aware of certain
information that may be confidential and will require proper authorized
disclosure to the general public under these rules and regulations.  Consultant
agrees and acknowledges that it will not share such information with others
before the information is made available to the general public.

 

9.                                      Corporate Documents

 

All documents prepared or developed in conjunction with their Agreement, for or
on behalf of the Company, are the exclusive property of the Company whether
delivered to the Company or not.  Upon termination of this Agreement, Consultant
shall return to the Company all Company documents in its possession.  For the
purpose of this Paragraph, the term “document” includes any records, reports,
books, calculations, maps, sketches, data, models, samples, customer lists,
financial statements, notes, memoranda, correspondence, contracts, forms,
computer output, any summary, extract or copy of the same, and electronic data
storage devices of all kinds, including but not limited to tapes, disks and hard
drives and any other tangible form of information acquired by Consultant by
reason of its association with the Company, and shall be included within the
definition of Confidential Information.

 

10.          Indemnification

 

With respect to claims brought by third parties (“Claimant”) against either
Consultant or Company relating to the property or facilities with respect to
which this Agreement pertains or the Services performed under this Agreement,
Consultant and Company agree as follows:  Both Parties agree  to indemnify,
protect, defend, and hold

 

--------------------------------------------------------------------------------


 

harmless each other party and its directors, officers, employees,
representatives, agents, and independent consultants, from and against any and
all demands, claims, suits and causes of action and any and all liability,
costs, expenses, and judgments incurred in connection with Services performed in
connection with this Agreement for personal injury or damage to property,
arising in favor of or brought by any Claimant; provided, however,
indemnification shall not extend to the percentage of the Claimant’s damages or
injuries attributable to the other party’s negligence, breach of contract or
warranty, illegal acts, or willful misconduct.

 

11.          No Assignment

 

The rights and obligations for the parties hereunder are nontransferable and
nonassignable, except that the Company may assign this Agreement to any of its
Affiliates, and Consultant agrees to such Assignment.

 

12.          Successors

 

This Agreement shall be binding upon and inure to the benefit of the Company,
its successors and assigns.

 

13.          Validity

 

The invalidity or unenforceability of any provisions(s) of this Agreement shall
not affect the validity or enforceability of any other provisions of this
Agreement, which shall remain in full force and effect.

 

14.          Notices

 

All notices under this Agreement shall be in writing and shall be deemed to be
given when (i) delivered personally; (ii) sent by certified mail, (return
receipt requested), postage prepaid; (iii) sent by a recognized overnight mail
or courier service with delivery receipt required; or (iv) sent by confirmed
e-mail or facsimile transfer:

 

If to Consultant, to

 

C. Robert Campbell

800 Douglas Road

12th Floor

Coral Gables, FL 33134

 

Tel: 305-405-1925

 

Fax: 305-406-1919

 

If to Company, to

 

Pernix Group

151 E. 22nd Street

Lombard, IL 60148

 

Attn: Nidal Zayed, Chief Executive Officer

 

Tel: 630-620-4787

 

Fax: 630-620-4753

 

--------------------------------------------------------------------------------


 

15.        Applicable Law

 

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Illinois without regard to conflicts of laws
principles, and each party to this Agreement hereby consents and submits itself
to the jurisdiction of the courts of said state and the courts of the United
States of America located in said state in any action arising out of or
connected with this Agreement. In such matters, the prevailing party shall be
entitled to its reasonable fees and costs.

 

16.             Miscellaneous Provisions:

 

(a)           No Interference. In providing the Services, Consultant represents
and warrants that the execution, delivery and performance of this Agreement by
the Consultant does not violate or interfere with any contract or agreement to
which he is bound, or the rights of any third-party with which he also does
business.

 

(b)           Complete Agreement of the Parties. This is the complete agreement
of the parties and it supersedes any agreement that has been made prior to this
agreement.  It only may be amended by mutual written agreement of the parties. 
All headings are used for convenience only and do not affect the construction or
interpretation of this Agreement.

 

(c)           Waiver.  The waiver of any party of a breach of any provision of
this Agreement shall be in writing.  Any such waiver shall not operate or be
construed as a waiver of any subsequent breach.  The failure by Company or
Consultant to insist upon strict adherence to any provision of this Agreement on
any occasion shall not be considered a waiver of any right, nor shall it deprive
Company or Consultant of the right thereafter to insist upon strict adherence to
that provision or any other provision of this Agreement.

 

(d)           Security Clearance. Consultant is placed on notice that the
Company’s facility in Lombard, Illinois, and potentially additional facilities
in the future (collectively, a “Cleared Facility”), operate under a Facility
Security Plan with the United States Government.  Consultant agrees to abide by
and be subject to all rules and regulations of the Company and/or the United
States Government with regard to security procedures in place at a Cleared
Facility, including but not limited to access controls, technology controls,
handling of sensitive but unclassified information, and so forth.  Consultant
agrees that it will abide by and be subject to any and all other policies and
procedures that may be set out by the Company from time to time and provided to
the Consultant. Further, if it necessary for Consultant to obtain a personnel
security clearance, Consultant agrees to apply in a timely manner (within 30
days of notice to apply) and Consultant understand that failure to apply or
obtain such personnel security clearance may be grounds for termination of this
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
set forth above.

 

Pernix Group, Inc.:

 

CONSULTANT:

 

 

 

 

 

 

By:

 

 

By:

 

 

 

Nidal Z. Zayed

 

 

 

C. Robert Campbell

 

 

Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------